Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/21 has been entered.
 
Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 6, 8-10, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 2007/0156019). 

3.	Addressing claims 1 and 10, Larkin discloses a system for generating a manual input on a shape sensing fiber, comprising (see Figs. 4, 6, 8):
a shape sensing enabled device including: one or more shape sensing optical fibers (see [0042], Figs. 2, 4 and 10; the fiber optic 220);
an input device configured on a portion of the one or more shape sensing optical fibers, wherein the input device is configured such that a change in the input device while the shape sensing enabled device is at least partially disposed within a human body changes an aspect of the one or more shape sensing optical fibers to generate an input signal, wherein the input signal is distinguishable from other shape sensing data produced by the one or more shape sensing optical fibers (see Figs. 2-4, [0102] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the input device is on a portion of the shape sensing optical fibers to bend/twist it and minimally invasive surgical system involve having a portion of the shape sensing optical fibers disposed within a human body; also according to applicant specification paragraph [0029]; the input device is basically just a mechanism that bend/steer/twist/trigger wire/fiber and there are multiple ways the input device configure with the device 102; further, In reJapikse, 181 F.2d 1019, 86 USPQ 70 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); input device configure on a portion of shape sensing device is a designer choice);
a processor system configured to receive the input signal and perform an action responsive to the input signal (see Fig. 8, abstract and [0017]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system has a processor);
a system comprising: a shape sensing enabled device including: one or more shape sensing optical fibers (see [0042], Figs. 2, 4 and 10; the fiber optic 220);
an input device configured on a portion of the one or more shape sensing optical fibers (see Figs. 2-4, [0102] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the input device is on a portion of the shape sensing optical fibers to bend/twist it; also according to applicant specification paragraph [0029]; the input device is basically just a mechanism that bend/steer/twist/trigger wire/fiber and there are multiple ways the input device configure with the device 102; further, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); input device configure on a portion of shape sensing device is a designer choice);
a processor (see Fig. 8, abstract and [0017]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system has a processor);
memory coupled to the processor, the memory including: an optical sensing module configured to interpret optical signals from the one or more shape sensing optical fibers, wherein the optical signals include an input signal generated by a user by changing the one or more shape sensing optical fibers, and other shape sensing data (see Figs. 2-4, [0102], [0106] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device; the sensors 1 and 2 output shape sensing data; basically the input to bend the fiber; the sensors sensing the fiber is bend at a certain position and output feedback); 
wherein the input device is configured such that triggering of a change in the input device while the shape sensing enabled device is at least partially disposed within a subject changes the aspect of the one or more shape sensing optical fibers to generate the input signal, wherein the input signal is distinguishable from the other shape sensing data (see Figs. 2-4, [0102] and 
wherein the processor and memory are configured to receive the input signal and perform an action responsive to the input signal (see Fig. 8, abstract, [0017] [0106]; sense position and provide feedback to the control system (processor and memory) for adjust the medical device and shape sensing device position).

4.	Addressing claims 2, 6, 8-9 and 14, Larkin discloses:
wherein the shape sensing enabled device includes a medical device (see Fig. 2 and [0043]; instrument 200);
wherein the input device includes a mechanism configured to generate the change of the one or more shape sensing optical fibers distinguishable from the other shape sensing data (see Figs. 2-6; the servo controller; control system change the shape of the shape sensing optical fibers and the sensors detect the change/bend); 
a feedback device to indicate to a user when the input signal has been received (see Fig. 8);
wherein the feedback device generates one or more of acoustic, vibratory, visual and temperature feedback (see [0004] and [0036]; haptic/tactile feedback is vibratory).

Addressing claim 26, the device of claims 1-2, 6, 8-10 and 14 perform the method of claim 26 therefore claim 26 are being rejected for the same reason as claims 1-2, 6, 8-10 and 14.

5.	Claims 3-5, 7, 11-13, 15, 24-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 2007/0156019), in view of Swann et al. (US 2007/0227544) and further in view of Hoffart et al. (US 5,796,905). 

6.	Addressing claims 3-5, 11-13 and 24-25, Larkin does not disclose feedback device as color band diodes, or texture bands or stiffness bands are designer choices as seen in applicant’s specification paragraphs [0018], [0036] and [0039] (designer can choose color diodes bands, or passive color bands or stiffness bands or texture bands, designer could choose numerous type of feedback bands). Swann discloses feedback device as color bands or other markings on the instrument (other markings are texture bands) (see [0121]). Hoffart discloses feedback device as color marking (see abstract and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larkin to have feedback device as color bands or other markings on the instrument as taught by Swann and Hoffart because help provide visual feedback to aid the physician (see Swann’s paragraph [0121]; see Hoffart’s col. 1, lines 34-51; use color for identification of the optical fibers when using many optical fibers). 



8.	Addressing claims 27 and 29, the device of claims 3-5, 7, 11-13 and 15 perform the method of claims 27 and 29 therefore claims 27 and 29 are being rejected for the same reason as claims 3-5, 7, 11-13 and 15.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-15, 24-27 and 29 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793